DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 16, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuno (JP08-290706; machine translation attached and relied upon) in view of Kim (CN 101439647; machine translation relied upon).
Regarding claim 1, Ikuno teaches a pneumatic tire comprising a tread 5, a sidewall 8, a buttress portion 9 provided between the tread and the sidewall, a recessed groove 10 provided along a tire circumferential direction in the buttress portion, a groove width of the recessed groove is constant from 
Regarding claim 2, Kim teaches that a cross-sectional area of each of the small holes is reduced toward a deep side in a depth direction (figure 2).
Regarding claim 3, Kim teaches that the holes are circular (figure 1).
Regarding claim 4, Kim teaches a specific embodiment where the tilt angle falls within the claimed range (figure 2).
Regarding claim 5, Kim teaches that the groove bottom of the recessed groove has a perpendicular surface to a depth direction of the recessed groove (figures 1-2).
Regarding claim 6, Kim teaches that a depth direction of each of the small holes is parallel to a depth direction of the recessed groove (figure 2).
Regarding claims 7-8, Kim teaches that preferably the groove bottom surface and hole have a depth direction toward the belt (machine translation at page 2; figure 2), such disclosure teaching or suggesting that the groove bottom surface and/or the hole can be oriented in a different direction, thus suggesting configurations where the depth direction of the hole is bent inward or outward in the radial direction. It would have been obvious to one of ordinary skill in the art to bend the hole inward or 
Regarding claim 9, Kim is not limiting with respect to the interval between the small holes, and sets out a specific embodiment with an interval of approximately 430% between the small holes (figure 1), therefore it would have been obvious to one of ordinary skill in the art to use intervals similar to that displayed in the embodiment of figure 1, including intervals falling within the claimed range, because one of ordinary skill in the art would have expected them to have the same properties. “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.” MPEP at 2144.05 citing Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). “’[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’” MPEP at 2145.05, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is further noted that Applicant has not provided any evidence of unexpected results to establish a criticality for the interval between the holes.
Regarding claim 10, Ikuno teaches a specific embodiment where the groove has a depth of 10 mm (machine translation paragraphs [0014]-[0015]) and Kim teaches a specific embodiment where the depth of the holes is 2 mm (machine translation at page 2), resulting in a percentage which falls within the claimed range.

Response to Arguments
Applicant’s amendments and arguments with respect to the rejection(s) of claim(s) 1-10 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ikuno.
With regards to applicant’s arguments with respect to the figures, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (see MPEP at 2125). While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.N.S/Examiner, Art Unit 1749                                                                                                                                                                                                        April 2, 2021

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
April 10, 2021